Citation Nr: 1735397	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-40 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for bilateral hearing loss, currently rated 10 percent disabling prior to May 2, 2016, and rated 20 percent disabling thereafter.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from March 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision (denying service connection for residuals of TBI) and a July 2010 rating decision (denying an increased rating for hearing loss) of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, a Travel Board hearing at the RO was held before the undersigned.  A transcript of that hearing is associated with the claims file.

This case was previously before the Board in March 2016, when it was remanded for additional development of the evidentiary record.  The Board finds that there has been substantial compliance with the directives of the March 2016 remand with regard to the hearing loss rating issue on appeal (the claims-file now contains a copy of the sought December 2014 VA audiometric testing data, and the Veteran was afforded a new VA audiology examination in May 2016).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the processing of the March 2016 remand, an August 2016 rating decision awarded an increased 20 percent rating for the Veteran's bilateral hearing loss, effective from May 2, 2016.  The Veteran's appeal continues to seek ratings for bilateral hearing loss in excess of the 10 percent rating in effect prior to May 2, 2016, and in excess of the 20 percent rating in effect thereafter.  The Board has accordingly recharacterized the issue on the title page of this decision.

The Board notes that the Veteran filed a notice of disagreement in September 2016 initiating an appeal seeking an earlier effective date for an award of service connection for tinnitus and a higher rating for Meniere's disease.  That appeal awaits the issuance of a statement of the case (SOC) by the RO.  The Board is aware of the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), which requires the Board to remand issues to instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  However, in this case, it is clear that the RO is aware of and is currently processing the appeal initiated by the September 2016 notice of disagreement, including with correspondence to the Veteran acknowledging the matter; this is documented in the Veterans Appeals Control and Locator System (VACOLS).

The Board also notes that the Veteran has recently perfected an appeal seeking to establish entitlement to service connection for a psychiatric disorder.  The AOJ has not certified this issue to the Board as of this time.  The Board shall not interfere in or complicate the AOJ's proceedings on that matter by taking jurisdiction over the issue at this time.  (The Board also observes that the psychiatric disorder service-connection claim may be intertwined with the TBI service connection claim being remanded for additional development at this time, further preventing final appellate review of the issue at this time.)

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 2, 2016, the Veteran's bilateral hearing loss manifested in no greater than Level IV hearing impairment in the right ear and Level V hearing impairment in the left ear on authorized VA audiology testing or qualifying compliant audiology testing.

2.  For the period from May 2, 2016 and onward, the Veteran's bilateral hearing loss manifested in no greater than Level VI hearing impairment in the right ear and Level IV hearing impairment in the left ear on authorized VA audiology testing or qualifying compliant audiology testing.


CONCLUSIONS OF LAW

1.  For the period prior to May 2, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).

2.  For the period from May 2, 2016 and onward, the criteria for a rating in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase in a previously established rating (as in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the claim on appeal, seeking an increased disability rating for bilateral hearing loss in January 2010.  The issue of entitlement to an increased rating requires consideration of a period beginning 1 year prior to the January 2010 claim; thus, the period for consideration begins in January 2009.  (The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).)

A June 2010 VA audiology examination was arranged for the Veteran in connection with the claim on appeal, but the report of this examination indicates that "the Veteran declined to complete the audio evaluation."

An August 2012 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The August 2012 VA examination report reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
40
55
80
80
LEFT
N/A
40
55
75
85

The Board notes that the decibel threshold recorded for 2000 Hz in the left ear was originally typed in as "5," but appears to have been corrected by handwritten marking by the VA examiner to "55."  The Board has accepted the "55" entry, which is more favorable to the Veteran in this case.

The Veteran's average pure tone threshold for the right ear was 63.75 decibels with a word recognition score of 76 percent.  His average pure tone threshold for the left ear was 63.75 decibels with a word recognition score of 72 percent.  (The Board notes that the electronically prepared report shows a lower "51" decibels average pure tone threshold for the left ear, but this was calculated automatically with inclusion of the erroneous entry of the "5" decibel threshold for the left ear at 2000 Hz.  The Board has calculated 63.75 decibels average pure tone threshold for the left ear based upon the corrected information, which is more favorable to the Veteran.)

Applying 38 C.F.R. § 4.85, Table VI to the August 2012 VA audiology data: the Veteran's right ear hearing loss is a Level IV impairment, and the left ear hearing loss is a Level V impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the August 2012 audiogram examination findings, a 10 percent rating is derived.

A December 2014 VA audiological examination report associated with examination of the Veteran has been obtained and associated with the claims-file in accordance with the directives of the Board's March 2016 remand.  The December 2014 VA audiogram report shows only limited testing was performed at that time, with speech recognition testing performed using material other than the Maryland CNC list required for rating purposes.  The December 2014 report specifically states that it is "NOT ADEQUATE FOR RATING PURPOSES."  The Board observes that the corresponding written VA treatment report states that for both ears "[w]ord-recognition ability is excellent," with "(92% correct) at a 85 dB HL monitored live-voice presentation level" for the right ear and "(92% correct) at a 90 dB HL monitored live-voice presentation level."  The live-voice testing is not qualifying compliant audiology testing for rating purposes.

Reports from July 2015 VA medical treatment of the Veteran's complaint of various episodic symptoms including hearing loss include an audiogram depicting the Veteran's hearing acuity levels at the time in a graphical format.  However, as the audiometry results are conveyed in straightforward graphs, the Board finds that it, as the finder of fact, can interpret the charts to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the U.S. Court of Appeals for Veterans Claims (Court) held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance).  The July 2015 VA audiogram reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
50
65
80
85
LEFT
N/A
40
50
75
85

A separate associated narrative report describes that "[r]ight hearing thresholds and word recognition is significantly worse than the December 2014 audiogram," while "[l]eft hearing thresholds are not significantly different."  No qualifying word recognition testing results adequate for rating purposes was included, and the reference comparison to the December 2014 word recognition testing results suggests the that live-voice testing was again used such that any scores would be inadequate for use in a disability rating assignment.  The reports from this examination do not suggest that the Veteran's hearing loss may be appropriately rated without consideration of word recognition scores, and no pertinent exceptional pattern of hearing loss contemplated by 38 C.F.R. § 4.86 is shown.  The findings presented in the July 2015 report are not adequate for use in this schedular rating assignment analysis.  The Board observes that the July 2015 report concerns an array of episodic symptoms, including involving the Veteran's ears, that have been associated with the Veteran's separate diagnosis of Meniere's disease.  Service connection was granted for the Veteran's Meniere's disease by a June 2016 RO rating decision, and the Veteran is now in receipt of a separate disability rating contemplating his impairment associated with the Meniere's disease.

Other evidence, including the Veteran's testimony at his October 2015 Board hearing, suggests that the Veteran has experienced fluctuations in his hearing acuity at times; these symptom patterns have also been associated with the Veteran's service-connected Meniere's disease.  The Board in this case is considering all of the Veteran's service-connected hearing impairment (of any etiology) shown by qualifying audiology examination evidence for the purposes of assigning disability ratings in this decision.

A May 2016 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The May 2016 VA examination report reveals that relevant puretone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
50
65
80
90
LEFT
N/A
40
55
75
90

The Veteran's average pure tone threshold for the right ear was 71.25 decibels with a word recognition score of 68 percent.  His average pure tone threshold for the left ear was 65 decibels with a word recognition score of 76 percent.

Applying 38 C.F.R. § 4.85, Table VI to the May 2016 VA audiology data: the Veteran's right ear hearing loss is a Level VI impairment, and the left ear hearing loss is a Level IV impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the August 2012 audiogram examination findings, a 20 percent rating is derived.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The August 2012 VA examination report notes that the Veteran reported: "[if] more than one person is talking, I cannot understand the words.  My wife constantly tells me to turn the tv down.  I don't understand people if they are not looking at me."  The May 2016 VA examination report notes that the Veteran reported: "difficulty understanding speech, especially in the presence of background noise and without visual cues."  The Board observes that the reported symptoms represent the type of loss of hearing acuity contemplated by the schedular rating criteria for hearing loss, and do not raise a question of other bases of compensation in this case.

None of the other medical evidence of record presents findings significantly contrary to those in the most detailed evidence discussed above featuring specialized audiometric measurements of the Veteran's hearing acuity.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability ratings for hearing loss are met in this case.  This case presents the Board with a situation in which all of the probative competent audiological evidence shows audiometric data that fail to meet the quantitative criteria for ratings in excess of those assigned in this case.  The audiometric reports of record reflect the testing and reporting of trained audiology professionals who are competent to prepare such reports.  The Board notes that there is no indication that the audiometric reports of record are anything but reliable.  The Board finds that the audiometric reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The August 2012 and May 2016 VA examination reports discussed above are not contradicted by any other probative evidence (no evidence of record shows audiometric findings meeting the criteria for higher ratings for hearing loss during either stage of the appeal).  Thus, the Board finds the VA examination reports to be persuasive in showing that the Veteran's hearing loss has not met the criteria for higher ratings during the period for consideration.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his hearing loss disability alone.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for bilateral hearing loss is not warranted for the period prior to May 2, 2016.

A rating in excess of 20 percent for bilateral hearing loss is not warranted for the period from May 2, 2016.


REMAND

The Board's March 2016 remand of the Veteran's claim of entitlement to service connection for a TBI directed that the AOJ should arrange for the Veteran to be scheduled for a VA TBI protocol examination to ascertain whether he currently suffers from symptomatic manifestations of an in-service traumatic brain injury and, if so, to identify the current residuals of such brain injury.  The resulting May 2016 VA examination report presents a medical opinion that completion of the TBI testing would be "baseless and irrelevant" as "TBI can not be diagnosed" because "[r]eview of the STRs fails to demonstrate evidence of ever having a brain injury."  However, this conclusion is drawn without discussion or acknowledgment of pertinent medical evidence indicating that the Veteran suffered significant trauma to his head with resultant chronic symptomatic manifestations.  The May 2016 VA examination report and medical opinion does not address the Veteran's history of head injury and does not adequately respond to the Board's questions (presented in the remand directive), including inasmuch as the VA examiner did not clearly respond to the instruction to "consider and discuss as necessary reports in October 1966, July 1967, and December 1967 specifying that the Veteran was hit in the head in 1963 (prior to service) with a resultant decrease in hearing."

As discussed in the Board's March 2016 remand, the Veteran contends that he suffers from residuals of a TBI as a result of an incident during his active duty military service.  The in-service injury described by the Veteran does not appear to be clearly documented in the Veteran's service treatment records (STRs).  However, the Veteran is documented to have fallen on ice in November 1966 (injuring his left wrist).  Notably, following the Board's March 2016 remand, VA issued a June 2016 rating decision formally establishing the Veteran's Meniere's disease as a service connected disability "directly related to military service" on the basis of accepting a medical opinion that suggested that the Veteran's Meniere's disease is linked to in-service head trauma.  The June 2016 rating decision cited the findings of a May 2016 VA medical opinion that considered the Veteran's description on in-service head trauma and noted that "Head Trauma is a known cause of Meniere's disease," concluding that the Veteran's Meniere's disease was related to service.

Also significant is the fact that the Veteran's STRs repeatedly indicate that the Veteran suffered a head injury prior to his period of active duty military service (in numerous reports, including but not limited to October 1966, July 1967, and December 1967 reports specifying that he was hit in the head in 1963 with a resultant decrease in hearing).  The indications that the Veteran suffered a head injury prior to service are significant, including because the Veteran's STRs further indicate that he suffered from chronic symptomatic manifestations of that injury during service.  This is discussed in greater detail in the Board's prior March 2016 remand.

The Veteran's STRs contain numerous medical reports suggesting that his hearing loss and his frequent headaches during service were associated with a head injury (including, as examples, in his October 1965 pre-induction examination and a December 1967 service treatment report).  The hearing loss symptomatology was very clearly characterized as associated with at least the pre-service head injury (with suggestions that it was suspected to have been aggravated during his military service); the Veteran's frequent headache symptoms were also indicated to have had onset with the head injury.  Significantly, service connection has already been established for the Veteran's ongoing chronic disabilities manifesting in hearing loss and headaches.  (The Board additionally observes that the Veteran's STRs also document that he was treated for dizziness, blurred vision, and mental health concerns among other symptoms during his military service.)

The occurrence of a head injury during or prior to service, with manifestations during service, may be significant to the analysis of the claim seeking entitlement to service connection for a TBI.  This is explained in more detail in the Board's March 2016 remand.  The evidence currently of record does not clearly resolve the pertinent questions presented in the Board's March 2016 remand directives, and the May 2016 VA examination report is inadequate in that it does not discuss or acknowledge the Veteran's documented history of a head injury with residual symptomatology when concluding that the evidence of record "fails to demonstrate evidence of ever having a brain injury."  The Board finds that a conclusion that the evidence of record "fails to demonstrate evidence of ever having a brain injury" should, in order to adequately support informed appellate review: (1) discuss or acknowledge the Veteran's documented history of a head injury with residual symptomatology, and (2) also discuss the May 2016 medical opinion that suggests that the Veteran's Meniere's disease is attributable to a significant head injury (with such suggestion being accepted by VA as the basis for establishing service connection for Meniere's disease).

A remand is warranted at this time to obtain more adequately explained responses to the questions presented in the Board's prior March 2016 remand.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (those records not already associated with the claims-file) pertinent to the TBI issue currently on appeal.

2.  The AOJ should arrange for the Veteran to be scheduled for a VA TBI protocol examination to ascertain whether he currently suffers from symptomatic manifestations of any traumatic brain injury incurred in or aggravated by service, and, if so, to identify the current residuals and etiology of such brain injury.  The claims file must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The examiner must review the Veteran's STRs and post-service medical records (including prior VA examination reports and consultation/evaluation reports discussing possible residuals of a TBI such as headaches, behavioral concerns, vision problems, etc.).

The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to an incident when he may have suffered injury to the brain (including confusion, lightheadedness, dizziness, blurred vision, tired eyes, irritable mood, mood swings, and sleep disturbance).  The examiner must indicate the presence or absence of each claimed symptom, and for each symptom the examiner is asked to opine upon the following:

(a) Is it at least as likely as not (a 50% or greater probability) that the symptom is related to a head injury?  Please specifically address each symptom: confusion, lightheadedness, dizziness, blurred vision, tired eyes, irritable mood, mood swings, and sleep disturbance.  The examiner should consider and discuss as necessary reports in October 1966, July 1967, and December 1967 specifying that the Veteran was hit in the head in 1963 (prior to service) with a resultant headaches and decrease in hearing.  The examiner should also discuss as necessary the May 2016 VA medical opinion that suggests that the Veteran's Meniere's disease is attributable to a significant head injury (with such suggestion being accepted by VA as the basis for establishing service connection for Meniere's disease).

(b) If the answer to item 'a' above is affirmative, is it clear and unmistakable (obvious, manifest, or undebatable) that the pertinent head injury occurred prior to the Veteran's military service?  The examiner should consider and discuss as necessary reports in October 1966, July 1967, and December 1967 specifying that the Veteran was hit in the head in 1963 (prior to service) with a resultant decrease in hearing.  The examiner should also discuss as necessary the May 2016 VA medical opinion that suggests that the Veteran's Meniere's disease is attributable to a significant head injury (with such suggestion being accepted by VA as the basis for establishing service connection for Meniere's disease).

(c) If it is clear and unmistakable that the appellant had symptoms/residuals of a head injury prior to his entry onto active duty in March 1966, is it at least as likely as not (50 percent or more probable) that the disability underwent an increase in severity during his period of active duty from March 1966 to February 1968?

(d) If there was any increase in severity of any pertinent residual of head injury during service, is it clear and unmistakable (obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the condition?

(e) If the examiner determines that it is not clear and unmistakable that a TBI existed prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that a TBI was incurred during service?

The examiner must explain the rationale for all opinions.  The examiner should note that a prior May 2016 VA TBI examination report presented the conclusion that there is not "evidence of ever having a brain injury."  If the current examiner draws the same conclusion, the conclusion must be explained with discussion of the reports in October 1966, July 1967, and December 1967 specifying that the Veteran was hit in the head in 1963 (prior to service) with a resultant decrease in hearing, and the May 2016 VA medical opinion that suggests that the Veteran's Meniere's disease is attributable to a significant head injury (with such suggestion being accepted by VA as the basis for establishing service connection for Meniere's disease).

If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown); because the state of medical knowledge is inadequate to address the question: or because the examiner lacks the requisite training.

3.  The AOJ should then review the record, ensure that all of the development sought is completed, complete any further development indicated by the expanded record, and readjudicate the claim on appeal.  If the claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


